Citation Nr: 1234278	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-39 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.



ATTORNEY FOR THE BOARD

J. Hager, Counsel












INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  In that decision, the RO, among other things, denied entitlement to service connection for bilateral hearing loss disability.

In April 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  As the Board is granting the claim, discussion of whether the RO/AMC complied with the Board's remand instructions is unnecessary.
 
The Board has reviewed both the Virtual VA and the physical claims file.


FINDING OF FACT

Bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because, however, the Board is granting the only claim on appeal herein, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things, (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, bilateral hearing loss disability has been diagnosed.  For example, on the October 2008 VA examination, the auditory threshold at each of the frequencies between 1000 and 4000 Hertz was 40 decibels or greater, and speech recognition scores in each ear were less then 94 percent.  In addition, in his written statements and statements made to VA health care providers, the Veteran indicated that he was exposed to loud noises during service while on the flight deck where he wore hearing protection, from the loud turbines on the ship, from helicopter noise, and from bombs that would be dropped about 200 yards off of the ship by returning planes that had to get rid of their bombs before landing.  The Board finds that the Veteran's statements that he was exposed to loud noise while in Vietnam are consistent with the circumstances of his service, as he was a water transportation specialist on a Navy ship in Vietnam.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The dispositive issue in this case is therefore whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure, on a continuity of symptomatology basis or otherwise.

The Board notes that service connection was granted for tinnitus based on the October 2008 VA examiner's opinion that his tinnitus was related to service.  The rationale for this opinion was the Veteran's report of in-service noise exposure and report of experiencing tinnitus in service and thereafter.  The October 2008 VA examiner also found that the Veteran's bilateral hearing loss disability was not related to service.  The rationale for this opinion was that "tinnitus can occur and exist due to noise exposure without hearing loss being present."  The examiner also noted that his opinion was based on audiological data in the service treatment records.  There are no notations regarding hearing loss in the service treatment records, but the September 1975 separation examination report contains the following audiometric readings:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
5
0
0
0
LEFT
10
15
5
5
10
0

Significantly, however, entitlement to service connection may be warranted for a disease first diagnosed after service under 38 C.F.R. § 3.303(d), and the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As the basis for the October 2008 VA examiner's opinion that bilateral hearing loss disability was unrelated to in-service noise exposure appeared to be the absence of hearing loss disability on the separation examination, this opinion is of limited probative value.

The Veteran also indicated to the October 2008 VA examiner that after service, he worked for nine years as a police officer in a small town with very little noise exposure, and wore hearing protection consistently.  He worked as a fireman for VA with very little noise exposure.  He worked in a plumber's shop as a maintenance worker for a short while and then to the water treatment plant at VA as a chief operator, a job he had worked for 18 years.  The Veteran reported noise exposure from the machinery he had been around at this job, where hearing protection was used sporadically.  

In his April 2008 statement in support of claim (VA Form 21-4138) and elsewhere, the Veteran stated that following his in-service noise exposure, he developed ringing in the ears which also affected his hearing, and that he experienced hearing loss since his discharge from the Navy.  The Veteran also referred to 1984 audiological testing at the Sheridan VA Medical Center (VAMC) where he was employed.  The RO/AMC obtained numerous records from the Sheridan VAMC but was unable to obtain 1984 audiometric testing.  The grant of service connection for tinnitus was based in part on the premise that the Veteran's statements as to experiencing tinnitus in service and thereafter was credible, and the Board finds the Veteran's statements that he experienced hearing loss in service and thereafter to be credible.

There are multiple other opinions as to the etiology of the Veteran's bilateral hearing loss disability.

A June 2007 VA audiology consult note indicated that the Veteran exhibited a moderate, flat sensorineural hearing loss, greater in the left ear than the right.  The audiologist noted that "the audiometric configuration is not the type of audiometric pattern consistent with noise exposure, however, the Veteran has a history of exposure to noise while in the service and at his current employment."  This opinion is ambiguous and is therefore of limited probative value.

The Virtual VA file contains a July 2011 VA otolaryngology consultation report in which a VA physician, after examining the Veteran and noting his in-service noise exposure, opined that it was at least as likely as not that his current bilateral hearing loss disability was related to noise exposure.

There is also an October 2011 opinion from a VA audiologist.  The audiologist referred to an April 2011 VA examination, which is also referenced in other documents in the claims file, but there does not appear to be a copy of this document in the physical or Virtual VA claims files.  The October 2011 VA examiner noted that, upon extensive review of the claims file, she could not find an audiometric examination from 1984, and that the earliest audiogram found was in 1988 which revealed a 45 decibel threshold at 4000 Hz in the left ear and normal hearing in the right.  She also noted that subsequent testing showed a steady decline in hearing beginning in the left ear then to the right.  She concluded that it was not likely ("less likely than not") that the Veteran's current bilateral hearing loss disability was related to in-service noise exposure.  Her rationale was, 

The earliest we have records of a hearing loss is in 1988, in the left ear only (45@4k) several years after military service.  Entrance and exit exams from the military show normal hearing thresholds.  This hearing loss can be explained by noise exposure occupationally as Mr. [redacted] worked in an occupation known for excessive noise exposure.

The Board notes that the October 2011 VA audiologist's opinion is somewhat inaccurate, as there is a June 1987 Sheridan VAMC employment examination report contained the following audiometric findings:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
0
5
LEFT
15
15
5
5
40
5

Her opinion is, however, entitled to some probative value, because she explained the reasons for her conclusions which were based on the generally accurate premise that the Veteran did not manifest a hearing loss disability in service and that audiological testing in the late 1980s showed left ear hearing loss which worsened and then became bilateral.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The opinion of the VA physician in July 2011 is also entitled to some probative weight, as it was based on examination of the Veteran and consistent with the evidence of record showing in-service noise exposure.  The Board is thus confronted with credible evidence of in-service noise exposure and continuity of hearing loss symptomatology, a normal audiometric examination at separation (although with some auditory thresholds greater than 0), evidence of hearing loss disability as far back as 1987 (as indicated in the first available audiometric test scores after separation which was also prior to post service noise exposure), and conflicting medical opinions as to the etiology of the Veteran's bilateral hearing loss disability.  In these circumstances, the Board finds that the evidence is in relative equipoise as to whether current bilateral hearing loss disability is related to in-service noise exposure.  As VA law and regulations provide that the reasonable doubt created by this approximate balance in positive and negative evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


